           Case 15-81199        Doc 147    Filed 05/03/21 Entered 05/03/21 15:59:23              Desc Main
                                            Document     Page 1 of 3




Fill in this information to identify the case:
 Debtor 1 Gary D Buhs
 Debtor 2 Stephany A.h. Buhs
 (Spouse, if filing)
 United States Bankruptcy Court for the: Central
         District of:   Illinois
                       (State)
 Case number:            15-81199

Form 4100N
Notice of Final Cure Payment                                                                                    10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the
prepetition default in the claim below has been paid in full and the debtor(s) have completed all payments
under the plan.
 Part 1:   Mortgage Information

                                                                                   Court claim no. (if known):
Name of creditor:        Rushmore Loan Management Services                         13

Last 4 digits of any number you use to identify the debtor’s account:       4872

Property address:        313 S. Starr Ln
                         Number              Street


                         Peoria, IL 61604
                         City                State           ZIP Code

 Part 2:   Cure Information
Total cure disbursements made by the trustee:                                                                Amount
      a.   Allowed prepetition arrearage:                                               (a)              $3,910.52
      b.   Prepetition arrearage paid by the Trustee:                                   (b)              $3,910.52
      c.   Amount of postpetition fees, expenses, and charges recoverable under
           Bankruptcy Rule 3002.1( c ) :                                                (c)
      d.   Amount of postpetition fees, expenses, and charges recoverable under
           Bankruptcy Rule 3002.1( c ) and paid by the Trustee:                         (d)
      e.   Allowed postpetition arrearage:                                              (e)
      f.   Postpetition arrearage paid by the Trustee:                                  +( f )
      g.   Total. Add Lines b, d, and f.                                                (g)              $3,910.52

Form 4100N                                   Notice of Final Cure Payment                                      page 1
          Case 15-81199       Doc 147     Filed 05/03/21 Entered 05/03/21 15:59:23            Desc Main
                                           Document     Page 2 of 3




Debtor 1 Gary D Buhs                                     Case number (if known) 15-81199
         First Name Middle Name Last Name

Part 3:    Postpetition Mortgage Payment
Check one:
          Mortgage is paid through the trustee.

               Current monthly mortgage payment:

  The next postpetition payment is due on:                /      /
                                                      MM / DD / YYYY

    X     Mortgage is paid directly by the debtor(s).




Part 4:    A Response is Required By Bankruptcy Rule 3002.1(g)


Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the
Trustee, within 21 days after service of this notice, a statement indicating whether the creditor agrees that the
debtor(s) have paid in full the amount required to cure the default and stating whether the debtor(s) have (i) paid
all outstanding postpetition fees, costs, and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the
Bankruptcy code, are current on all postpetition payments as of the date of the response. Failure to file and serve
the statement may subject the creditor to further action of the court, including possible sanctions.

To assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this notice
sent to the debtor(s) and the creditor.


           /s/ Marsha L. Combs-Skinner                        Date     May 3, 2021               Signature

Trustee                                                              First Name   Middle Name Last name
             Marsha L. Combs-Skinner
Address                                                              Number       Street

             P.O. Box 349
           City                               State      ZIP Code

           Newman, IL 61942
     Contact Phone : (217) 837 - 9730                    Email : Trusteecs@ch13cdil.com




Form 4100N                                    Notice of Final Cure Payment                                   page 2
       Case 15-81199    Doc 147     Filed 05/03/21 Entered 05/03/21 15:59:23        Desc Main
                                     Document     Page 3 of 3


                                        Certificate of Service


       The undersigned hereby certifies that a copy of the foregoing was served upon, Wilmer Edgar
       Weer, Attorney for the Debtor, and the United States Trustee, by electronic notification
       through ECF on May 3, 2021, and I hereby certify that I have mailed byUnited States Postal
       Service the document to the following non CM-ECF participants:


         Gary D Buhs
         Stephany A.H. Buhs
         313 S Starr Lane
         Peoria, IL 61604




         Rushmore Loan Management Services
         P.O. Box 55004
         Irvine, CA 92619-2708




                                                          By: /s/ Marsha L. Combs-Skinner
                                                                  Marsha L Combs-Skinner
                                                                  Chapter 13 Standing Trustee



AAAA
